DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 20 September 2022.  Claims 30-61 are pending, wherein claims 58-61 are new.

Response to Arguments
Applicant’s arguments filed with respect to the 35 USC 102(e) rejection of claims 30-32 and 36-53 as being anticipated by Palazzolo et al. (US Publication no. 2004/0082888) and the 35 USC 103(a) rejection of claims 33-35 and 54-56 as being unpatentable under Palazzolo et al. (US Publication no. 2004/0082888) in view of Groenke et al. (US Patent no. 6,125,299) have been fully considered and are persuasive.  The references fail to teach obtaining signals from both a motion sensor and a force sensor in order to determine a chest displacement parameter useful in compression feedback.  Therefore, the rejections have been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,545,359 in view of claims 1-15 of U.S. Patent No. 7,220,235. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention is considered to comprise an obvious combination of features between previous embodiments related to the present invention.  For instance, claims 1, 18, and 23, particularly claim 23, claims multiple features of the present invention pertaining to at least one pad or other structure configured to be applied to the chest near or at a location at which a rescuer applies a force to produce chest compressions.  The pad claimed to incorporate at least one accelerometer or equivalent sensor to sense motion, a feedback device that is connected to processing circuitry and configured to process signals from the sensors and provide feedback of an estimated chest displacement parameter as an indicator of chest compression performance.  Claim 23 particularly recites that a second sensor may be incorporated to sense a second chest compression parameters.  The claims do not specifically recite a force sensor for the second sensor, but may be construed as suggestive of.  The suggestion for a force sensor becomes more apparent when viewed in light of the related ‘235 patent.  The ‘235 patent recites features of a similar pad as claimed in the ‘359, wherein claims 6 and 14 recite that the pad may includes both a force sensor and an accelerometer.  The sensors claimed here are the same as recited in the ‘359 patent, wherein the force sensor of the ‘235 would be a suitable sensor to serve as the second sensor recited in claim 23 of that patent.  The combined force sensor and accelerometer of the ‘235 patent are used to determine information representative of chest compliance.  The chest compliance information being related to the chest displacement parameter as defined in the present invention (e.g., claim 37) and the ‘359 patent.  In view of this, the present invention is not considered mutually exclusive over the ‘359 and ‘235 patents because the presently claimed features recited are considered to comprise obvious combination of previously claimed elements.  
	Similar overlap of features is considered exhibited between the depending claims of the ‘359 and ‘235 patents with the present invention.  For instance, present claim 31 is read on by claim 2 of the ‘359 patent pertaining to the motion sensor comprises a conductor and magnet.  Present claim 33 is read on by claim 4 of the ‘359 patent wherein the pad comprises electrically conductive material to deliver stimulation current to the patient.  Other notable claims include present claims 39 and 40 being read on by claims 20 and 21 of the ‘359 patent wherein feedback provided by a rescuer includes prompts concerning compressions are within or outside of desired limits of compression depths.

Allowable Subject Matter
Claims 30-61 would be allowable should Applicant’s reply either comply with or specifically traverse the requirements of the double patenting rejection set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        19 November 2022